Order denying motion to compel plaintiff separately to state and number causes of action affirmed, with $10 costs and disbursements. In our opinion the facts alleged in each of the causes of action set forth in the amended complaint state several grounds for only one claimed primary right. (Payne v. New York, S. & W. B. B. Co., 201 N. Y. 436, 441, 444.) The stated appeal from the “decision” of the court below is dismissed, without costs. (6 Carmody on New York Practice, § 12.) Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.